DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SON PF PUB ISLAM et al PG PUB 2021/0259044.
Re Claims 1, 8, 14, 19, 20, ISLAM et al teaches a UE (a terminal: includes a processor and a memory) can be configured to receive a WUS (a power saving channel/signal) operating in DRX mode with a given DRX configuration; the UE receives a higher layer signaling from a BS (a network device:  a processor and a memory) a WUS ON/OFF indication via RRC [0179] wherein the DRX configuration indicates a WUS monitoring duration a time-frequency resource for the WUS (See figure 13D) in a WUS BWP [0184] associated with WUS monitoring window [0181] wherein the UE determines based on a relationship between the BWP (time-frequency resource) and the WUS monitoring window (a power saving related configuration parameter) to instruct prior to a DRX duration whether to wake up during the DRX duration.
Re Claims 2, 9, 15, 21, RRC signaling provides WUS DRX parameters to determine the relationship.

Re Claims 4, 5, 11, 12, 18, 24, WUS BWP configuration is another one related configuration parameter.
Re Claims 6, the power-saving relation configuration parameter comprises part of parameters in the DRX configuration.
Re Claims 7, 13, 19, 25, WUS (the power-saving/signal) can also provide a reference signal [0180].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI HO A LEE/Primary Examiner, Art Unit 2472